Title: John Quincy Adams to Elizabeth Cranch, 7 April 1786
From: Adams, John Quincy
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      Cambrige April 7th: 1786
     
     My things, are yet pretty much in Confusion, and I do not expect to get well settled till the next Quarter. I find much more, to do here than I expected; it is true that every persons who chooses, may be idle 3 days in the 6; but every one may also, find full sufficient employment if he chooses. Mr: Williams’s Philosophical Lectures, began, Tuesday the 28th: of last month; we have already, had four, and shall have another this day. This alone takes up, between 3 and 4 hours of my time, each day, that he gives us a Lecture. I am contented with my Situation, as indeed I almost always am, and if I was not obliged to lose so much of my time, in attending to the mere ceremonies here, I should be still more happy. I have computed that between 5 and 6 hours are taken up, every day, at Prayers and recitations; but we can’t have all things to our will. So much for myself; now let me assume a better subject. We do not know yet whether your brother will go immediately to Haverhill, at the beginning of the Vacation, or wait till the week after; to speak as an egoist, I say, the sooner the better; though others would doubtless have as good a right to say the contrary. I want very much to see Haverhill, but suppose I shall not till the Summer Vacation.
     In your Last you promised, to raise a smile, and I have been expecting it ever since: but there was one part of your Letter which I could not understand: you talk about raising a frown, which you cannot do; and as I know you have too much Sense, to pretend to perform impossibilities, I suppose, that from some mistake, or absence of mind, you put that word instead of some other.
    